Case: 14-10547      Document: 00513083110         Page: 1    Date Filed: 06/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10547                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            June 17, 2015
In the Matter of: TIMOTHY MICHAEL FRAZIN,                                  Lyle W. Cayce
                                   Debtor                                       Clerk
-----------------------------

TIMOTHY MICHAEL FRAZIN,

                                                 Appellant
v.

HAYNES & BOONE, L.L.P.; NINA CORTELL; WARREN DODSON;
GRIFFITH & NIXON, P.C.; SCOTT GRIFFITH,

                                                 Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-938


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       On March 30, 2015, the court summarily affirmed the judgment of the
district court. Herewith are our reasons.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10547        Document: 00513083110          Page: 2     Date Filed: 06/17/2015



                                        No. 14-10547
       The relief Frazin sought before the prior panel was trial either in the
state court or in the district court. 1 There was no suggestion that the district
court lacked jurisdiction. The panel obliged as to Frazin’s Deceptive Trade
Practices Act (“DTPA”) claim against his former attorneys, remanding to the
United States District Court for further proceedings.
       Frazin’s argument that the district court lacked jurisdiction to enter
judgment on remand lacks merit. The district court had jurisdiction under 28
U.S.C. § 1334(b). The prior panel held that the DTPA claim at issue was closely
intertwined with the core proceeding to award fees to attorneys whose work
directly benefited the unsecured creditors of the bankruptcy estate, a holding
binding on this panel, and one with which we agree. 2 The DTPA claim thus
“pertain[ed] to the implementation or execution of the plan.” 3 The underlying
lawsuit was an asset of the debtor, with creditors to be paid from the proceeds
of the litigation, if any. As the fees were disputed, payment to creditors could
have been affected—indeed, by order of the bankruptcy court the entire
proceeds of the lawsuit were retained by Haynes & Boone until the court
ordered them disbursed. Furthermore, the panel held that the bankruptcy
court had constitutional authority to make fact findings related to the DTPA
claim. The bankruptcy court has no power to “hear cases that the district court




       1  Frazin prayed that the prior panel “[d]eclare the Bankruptcy Court's judgment void
for lack of jurisdictional authority and allow Frazin to proceed with his claims in the state
court, or remand to the District Court for trial.”
        2 In re Frazin, 732 F.3d 313, 323-24 (5th Cir. 2013) (“[T]he bankruptcy court

necessarily had to resolve most, if not all, of Frazin's factual allegations that supported his
DTPA claims in the course of addressing claims that were otherwise within the court's
jurisdiction . . . .”); id. (“[I]t was necessary for the bankruptcy court to decide whether the
factual allegations were true and if so, the impact on the fee applications . . . .”).
        3 In re U.S. Brass Corp., 301 F.3d 296, 304 (5th Cir. 2002) (quoting In re Craig's Stores

of Texas, Inc., 266 F.3d 388, 390 (5th Cir. 2001)).
                                               2
     Case: 14-10547       Document: 00513083110         Page: 3     Date Filed: 06/17/2015



                                       No. 14-10547
could not hear,” 4 and thus the district court necessarily had jurisdiction to hear
the DTPA claim. This ends the matter.
       Frazin’s contention that the district court was chained to its appellate
role on remand and could not enter judgment under the then-applicable
Federal Rule of Bankruptcy Procedure 8013 likewise fails. 5 The district court
entered judgment on remand from this court, not in its role reviewing a
decision of the bankruptcy court. 6          In carrying out its responsibilities on
remand, the district court used its Article III power to enter judgment.
                                                                              AFFIRMED.




       4  Matter of Walker, 51 F.3d 562, 570 (5th Cir. 1995).
       5  When the district court issued the judgment from which Frazin appeals, Rule 8013
stated that “[o]n an appeal the district court or bankruptcy appellate panel may affirm,
modify, or reverse a bankruptcy judge’s judgment, order, or decree or remand with
instructions for further proceedings.” In December 2014, that rule was replaced with an
unrelated one.
        6 We note that we have affirmed a district court that reversed a bankruptcy court and

then rendered judgment itself. See Christopher v. Kendavis Holding Co., 3:98-CV-1866-M,
2000 WL 769226, at *5 (N.D. Tex. June 14, 2000) aff'd sub nom. In re Kendavis Holding Co.,
249 F.3d 383 (5th Cir. 2001). Thus nothing in Rule 8013 prohibited the rendering of judgment
per se by the district court. The remand to the district court here simply follows the pattern
of In re Galaz. There, where the panel found the bankruptcy court lacked power to enter
judgment on a Stern claim, it remanded to allow the district court to decide the matter
afresh. So here. 765 F.3d 426, 431-32 (5th Cir. 2014).
                                              3